DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “wherein the housing, vessel and base plate are contiguous in construction” is indefinite because the claim recites “removing the liquid-diffusing filter housing from the vessel”. In light of the arguments, specifically Applicant’s cited ¶20 and original claims 9-10, the limitation will be interpreted as “wherein the housing, vessel engagement portion and base plate are contiguous in construction”.
Claims 19-21 depend upon claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buzzard et al. US 2016/0271574 A1 (hereafter Buzzard).


providing a liquid-diffusing filter (30) comprising:
a housing (outer wall of 30) having a fill hole (open top hole of 30 as shown in Fig 5) and an exit hole (30 in Figs 3);
a vessel engagement portion (portion comprising 83 of Figs 4) of the housing that tapers toward the exit hole to retain the liquid-diffusing filter to a vessel (¶45, vessel of 42);
a base plate (plate comprising apertures 32 in Figs 3-4) configured in the housing and having multiple apertures (32) to form a filter;
each of said multiple apertures (32) extending through a tube (tube of 32 as shown in Figs 5, 8, and 16)  that extends from a base of the base plate;
wherein the housing, vessel and base plate are contiguous in construction (as shown in Figs 5, 8, and 16);
pouring the beverage into the fill hole of the housing (via space 18, ¶39);
wherein the beverage flows through the multiple apertures of the filter and through the tubes extending from the base of the base plate to form multiple streams of beverage from the filter into the vessel (¶52);
aerating the beverage by forming said multiple streams of beverage through the multiple apertures to produce an aerated beverage (¶52); and
streaming the aerated beverage into the vessel (¶52, where one of ordinary skill in the art would recognize that aeration would occur throughout the beverage flow, including during beverage steaming).

[AltContent: textbox (Tubes (Fig 4A))][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


[AltContent: textbox (Tubes (Fig 4B))][AltContent: oval]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[AltContent: textbox (Tubes (Fig 8))][AltContent: oval]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Buzzard further teaches where the vessel (42) is removably secured (¶50) to the filter (42) and where the vessel and filter are separately constructed parts (as shown in Fig 1).
Buzzard does not state the step of removing the liquid-diffusing filter housing from the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buzzard (as shown above) by incorporating the step of removing the liquid-diffusing filter housing from the vessel because the vessel and liquid-diffusing filter housing are separate/removable elements. Reasons for removing the liquid-diffusing filter housing from the vessel include for cleaning. 

Regarding claim 19, Buzzard teaches all the limitations of claim 18. 

MPEP §2144.04 IV A states that limitations relating to size are not sufficient to patentably distinguish over the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the tubes of Buzzard (tubes of 32), such to between 0.05 and 0.3 cm, as a matter of obvious design choice. The modification would result in wherein the height of the tubes from the base of the base plate is between 0.05cm and 0.3cm.

Regarding claim 20, Buzzard teaches all the limitations of claim 18. 
Buzzard does not teach wherein the multiple apertures are polygonal apertures.
MPEP §2144.04 IV B states that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the multiple apertures of Buzzard (apertures of 32), such to be polygonal apertures, as a matter of obvious design choice. The modification would result in wherein the multiple apertures are polygonal apertures.

Regarding claim 21, Buzzard teaches all the limitations of claim 18. 
Buzzard does not teach wherein the tubes are contracting tubes wherein the aperture through the tube is smaller proximal to the exit hole than the fill hole.
.


Response to Arguments
The following is a response to Applicant’s arguments filed 21 Dec. 2020:

Applicant argues that the amendments to claim 1 overcomes the rejection in view of Buzzard.
As a formal matter, Examiner notes that the rejection and amendment concerns claim 18 and not claim 1.
Examiner agrees that Buzzard does not teach the contiguous construction of pending claim 18 in the rejection presented in the rejection mailed 19 Jun. 2020. The rejection is withdrawn, however a new rejection in view of Buzzard is presented above in light of the claim amendment and a new interpretation.
The housing, vessel, and base plate of Buzzard (42) is taught to be a contiguous construction as shown in Figs 5, 8, and 16.

Applicant argues that the apertures do not form separate streams that flow into the vessel.
Examiner disagrees. The apertures 32 form separate streams that flow into vessel 42.

Applicant argues that the flow features are not tubes, rather they are raised elongated flow features that spiral about the inner surface of the aerator member 42.
Examiner disagrees. As shown in Fig 8 below, the flow features are tubes.
[AltContent: textbox (Tubes (Fig 8))][AltContent: oval]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Applicant argues that Buzzard does not produce a plurality of streams of beverage from a plurality of tubes and it is not clear that separate streams are formed even within the aerator member.


Applicant argues that claims 19-21 are not taught by Buzzard because Buzzard does not teach tubes.
Examiner disagrees. As argued above and shown in the rejection above, Buzzard teaches tubes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776